       Case 1:19-cv-01279-LMM Document 16 Filed 08/16/19 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION



LINNE MERCK,



       Plaintiff,

v.



S.Y.A.H., LLC d/b/a GUILFORD                        CIVIL ACTION NO.
IMMEDIATE CARE; AYHAM Y.                            1:19-CV-1279-LMM
HADDAD and SINAN HADDAD,



       Defendants.

                                      ORDER


      This case is before the Court on Defendants' Motion to Enforce Settlement

Agreement [13]. After due consideration, the Court enters the following Order:

        I.   BACKGROUND


      This matter arises out of a dispute as to whether the parties reached a final

settlement agreement that included a general release. On January 25, 2019,

Plaintiffs counsel sent a demand letter to Defendants' counsel, claiming that

Defendants were liable for violations of the Fair Labor Standards Act, 29 U.S.C. §

201 et seq ("FLSA"), breach of contract, and false tax filings. Dkt. No. [13-2] at 1-

2. Based on these allegations, Plaintiffs counsel claimed that his client was

entitled to $67,813-42. Id. at 2. Defendants subsequently retained their current

counsel. Dkt. No. [13] at 4. Plaintiff ultimately filed her Complaint on March 20,
          Case 1:19-cv-01279-LMM Document 16 Filed 08/16/19 Page 2 of 9




2019, asserting the claims listed in the demand letter as well as an additional

claim for retaliation under the FLSA. Dkt. No. [1].

      The parties' attorneys then engaged in a series of communications in an

effort to settle the case on behalf of their clients. First, on April 10, 2019,

Defendants' counsel responded to Plaintiffs' January 25, 2019 demand letter

with an offer of $50,293.35, to be paid out over six months, "in exchange for a

general release of all Defendants and their agents." Dkt. No. [13-3] at 2. Plaintiffs

counsel responded via email on May 3, 2019 with a counter-offer of an $80,000

lump-sum payment. Dkt. No. [13-4] at 1.

      After several more email exchanges\ Plaintiffs counsel sent an email on

May 28, 2019 with the following offer:

    (1)    Total settlement of $72,00, plus up to $500 in costs. (Actual costs
           will be filing fee plus service fee - we will provide invoices.)
    (2)     First Payment of $43, 200 due within 5 days of Court approval of
           settlement. (Check payable to Linne Merck.)
    (3)    W-2 reflecting gross income of $43,200 due simultaneously with
           first payment




1 Specifically, on May 15, 2019, Defendants' then, through their counsel, raised
their settlement offer to $60,000, to be paid in six installments. Dkt. No. [13-5] at
1. Plaintiffs counsel responded that same day that he would take the offer to his
client, but Plaintiff had previously indicated that she would not consider an offer-
without a lump-sum payment. See id. On May 16, 2019, Plaintiffs counsel
emailed Defendants' counsel that his client would agree to a $78,ooo lump-sum
settlement and a corrected W-2 form. Dkt. No. [13-6] at 3. Defendants' counsel
responded that day by agreeing to offer proof of a corrected W-2 form and raising
its settlement offer to $62,000, to be paid out over four months. Id. at 2. On May
21, Plaintiffs counsel replied via email stating "$75,000. Lump sum-no payment
plan." Id. In response, Defendants' counsel offered $66,ooo, to be paid out over
three months. Id. at 1.

                                            2
          Case 1:19-cv-01279-LMM Document 16 Filed 08/16/19 Page 3 of 9




    (4)    Second payment of $28,ooo, plus up to $soo in costs due within
           30 days of Court approval. (Check payable to Parks, Chesin &
           Walbert).
    (5)    2018 W-2 corrected to deduct Ms. Merck's final paycheck and
           ensuring no other excessive income reported.
    (6)    Settlement agreement reflecting these terms must be prepared and
           executed within 7 days.

Dkt.No. [13-7] at 1. Defendants accepted Plaintiffs settlement offer, via counsel,

that same day. Id.The parties then filed a joint motion to stay proceedings

pending the filing of a motion to approve their FLSA settlement. Dkt.No. [10].

The Court granted the parties' motion on May 29, 2019. Dkt.No. [11].

      On May 30, 2019, Defendants' counsel sent a draft of the settlement

agreement to Plaintiffs counsel. Dkt.No [13-9] at 1.The draft included several

paragraphs setting forth the terms of Plaintiffs' general release. Id.at 4.Plaintiffs

counsel made several changes to the proposed draft; his changes did not include

any objections to the general release.See Dkt.Nos. [13-9; 13-10]. Defendants'

counsel accepted those changes on the morning of June 3, 2019, stating "Your

changes are acceptable to me ....I will forward this to my client for review and

approval today." Dkt.No. [13-11] at 1.

      Later that afternoon, Plaintiffs counsel emailed Defendants' counsel that·

his client had some questions about the settlement agreement and that he "may

have another suggestion or two on the actual language." Dkt.No. [13-12] at 1.

Defendant's counsel responded "[t]hat is fine." Dkt.No.[14-4] at 1.The next day,

June 4, 2019, Plaintiffs counsel emailed Defendants' counsel that his client

would not sign a general release. Dkt.No. [13-13] at 2. Defendants' counsel


                                          3
        Case 1:19-cv-01279-LMM Document 16 Filed 08/16/19 Page 4 of 9



responded that he believed the parties had a binding settle�ent agreement and

attached a copy of the agreement signed by Defendants to his email. Dkt. No. [13-

14] at 1. On June 7, 2019, Plaintiffs counsel reiterated that Plaintiff would not

agree to the general release of claims. Dkt. No. [13-15] at 1. Defendants now move

to enforce the settlement agreement that they contend the parties reached. Dkt.

No. [13].

      II.    LEGAL STANDARD


      By virtue of its inherent power, a district court may "summarily enforce


settlement agreements entered into by parties litigant in a pending case." Ford v.

Citizens & Southern Nat'l Bank, 928 F.2d n18, n21 (nth Cir. 1991). State law

governs whether to enforce an alleged agreement to settle a pending lawsuit.

Lexington Nat'l Bail Svcs., Inc. v. Spence, 1:03-cv-2904-JEC, 2007 WL 951767

at *4 (N.D. Ga. Mar. 28, 2007) (citing Hayes v. Nat'l Serv. Indus., 196 F.3d 1252,

1254 (nth Cir. 1999)). As Georgia courts repeatedly have emphasized, "[t]he

law favors a settlement of differences and a compromise of disputed claims

between parties." See, e.g., King v. Lewis, 4 S.E.2d 464, 468 (Ga. 1939) (quoting

Tyson v. Woodruff, 33 S.E. 981, 983 (Ga. 1899)); Cumberland Contractors, Inc. v.

State Bank & Trust Co., 755 S.E.2d 5n, 518 (Ga. App. 2014) ("[T]he law favors

compromise, and when parties have entered into a definite, certain, and

unambiguous agreement to settle, it should be enforced." (quoting DeRossett

Enters. v. Gen. Elec. Capital Corp., 621 S.E.2d 755, 756 (Ga. App. 2005)). Under

Georgia law, an agreement to settle a case must meet "the same requisites of


                                         4
        Case 1:19-cv-01279-LMM Document 16 Filed 08/16/19 Page 5 of 9



formation and enforceability as any other contract." Earthlink, Inc. v. Pope, 1:03-

cv-2559-JOF, 2007 WL 788427 at *2 (N.D. Ga. Mar. 14, 2007) (citing Wong v..

Bailey, 752 F.2d 619, 621 (11th Cir. 1985)). When parties have entered into a

definite settlement agreement, "the trial court should make the agreement the

judgment of the court, thereby terminating the litigation." Topa Ins. Co. v. Acree,

433 S.E.2d 312, 314 (Ga. App. 1993).

      III.   DISCUSSION


      As set forth above, Defendants posit that the parties have an enforceable

settlement agreement that includes a general release. Dkt. No. [13] at 2.

Defendants now seek to enforce that agreement. Id. Plaintiff responds that

Defendants' motion seeks to impose on Plaintiff terms of a draft settlement

agreement to which she never agreed. Dkt. No. [14] at 1. The Court agrees with

Plaintiff in this regard.

      To begin, Defendants' argument that Plaintiff should be "judicially

estopped" from claiming that no settlement has been reached-based on the

representations in the parties' Joint Motion to Stay Proceedings-is without

merit. Dkt. Nos. [13] at 20-21; [15] at 1-2. The parties submitted their Joint

Motion to Stay Proceedings on May 28, 2019, in which they stated that "a

settlement has been reached today." Dkt. No. [10] at 2. At that point, Defendants

had accepted the settlement offer made by Plaintiffs counsel via email on May

28, 2019. See Dkt. No. [13-7] at 1. That email included six specific terms but made

no reference to a general release. See id. Indeed, the general release was not part


                                          5
        Case 1:19-cv-01279-LMM Document 16 Filed 08/16/19 Page 6 of 9



of the settlement agreement at that time because, although Defendant's initial

counteroffer on April 10, 2019 included a general release, that counteroffer was

rejected by Plaintiff on May 3, 2019-when Plaintiff made another counteroffer.

See Dkt. Nos. [13-3; 13-4]. The terms of that counteroffer were not


"unconditional and identical" to the terms of Defendant's offer and therefore did

not amount to an acceptance. Anderson v. Benton, 673 S.E.2d 338, 341 (Ga. Ct.

App. 2009). Thus, contrary to Defendants' belief, Plaintiff is not now taking a

position "directly contrary" to the one she took on May 28, 2019 because, at the·

time the parties filed their joint motion to stay, the parties had agreed to settle

the case on the terms set forth in Plaintiffs counsel's email. See Dkt. No. [13-7] at

1. In other words, that Plaintiff now opposes enforcement of additional terms as

part of the parties' settlement Agreement is not inconsistent with Plaintiffs

previous representations to the Court that the parties had reached a settlement.2

      Nevertheless, Defendant argues that Plaintiffs attorney had apparent

authority to bind her to the general release and that he did so by (1) negotiating




2Nor is the Court persuaded by Defendants' reliance on Wong v. Bailey as
support for their judicial estoppel argument. Dkt. No. [13] at 19-20 (citing 752
F.2d 619, 620 (11th Cir. 1985)). There, the Eleventh Circuit affirmed the district
court's enforcement of the parties' settlement agreement because the plaintiffs
attorney orally agreed to a settlement offer and "counsel for both parties
understood that the standard procedure, including the insertion of a general
release clause, would be followed in finalizing the settlement." Id. Here, Plaintiffs
counsel's May 28, 2019 email indicated that he was only authorized to settle on
the terms listed in the email-thereby foreclosing any argument that the parties
understood a general release clause would be included in finalizing the
settlement. See Dkt. No. [13-7] at 1.

                                          6
        Case 1:19-cv-01279-LMM Document 16 Filed 08/16/19 Page 7 of 9



the settlement without objecting to the general release proposed by Defendant on

April 10. 2019; and, (2) making changes to Defendants' proposed draft without

addressing the general release language. See Dkt. No. [13] at 19.

      The Court has already rejected Defendant's argument that the general

release was included as part of the negotiations following Defendant's April 10,

2019 offer. Moreover, even assuming Plaintiffs counsel somehow consented3 to a

general release, Defendants' argument with respect to apparent authority fails.

Unlike in the cases upon which Defendant relies, the attorneys in this matter

consistently informed one another throughout negotiations that their authority to

offer and/ or accept settlement terms was limited by their respective clients'

approval. See, e.g., Dkt. No. [14-2] at 1.To illustrate, in Charter Oak Fire

Insurance Company v. Patterson, the court enforced a settlement agreement over

the defendant's objections that they had not personally agreed to the mutual

release because the defendant's counsel had e-mailed the plaintiffs counsel

stating that the "[defendants] will agree to settle the claims . .. on the terms we've




3 To that end, the Court is not convinced that the parties ever agreed on the final
terms of the settlement agreement. On June 3, 2019, after receiving Plaintiffs
counsel's edits on the draft agreement, Defendants' counsel wrote that he would
"forward this to my client for review and approval today." Dkt. No. [13-11]. The
record demonstrates that Defendants did not approve the draft agreement until
after Plaintiffs counsel had objected to the general release on his client's behalf.
See Dkt. Nos. [13-13] at 2-3; [13-14] at 1. As such, it appears that the settlement
agreement was never finalized. See Greene v. Keener, 402 S.E.2d 284, 285 (Ga.
Ct. App. 1991) ("An offer to a contract may be withdrawn by the offeror before its
acceptance by the offeree.").Even so, as discussed infra, it should have been clear
to Defendants' counsel that Plaintiffs counsel lacked any authority to agree to
terms beyond those set forth in the May 28, 2019 email.

                                          7
        Case 1:19-cv-01279-LMM Document 16 Filed 08/16/19 Page 8 of 9



discussed." 46 F. Supp. 3d 1361, 1371 (N.D. Ga. 2014). The Court reasoned that

the opposing party was entitled to rely on the apparent authority of the

defendant's attorney to enter into a settlement because the defendant had never

communicated any limitation on their attorney's authority to enter into a

settlement. See id. at 1373.

      By contrast, here, Plaintiffs counsel consistently represented throughout

the negotiations that his authority to enter into a settlement was limited by his

client's approval. For example, on May 23. 2019, Plaintiffs counsel emailed

Defendant's counsel that he was "trying get more authority." Dkt. No. [14-2] at 1.

The next day, Plaintiffs counsel again emailed Defendants' counsel explicitly

stating, "[a]s of now, I have no further authority." Dkt. No. [14-3] at 1. Indeed,

when Plaintiffs counsel sent the offer on May 28, 2019, he wrote, "I am

authorized to make thefollowing offer." Dkt. No. [13-7] at 1 (emphasis added).

Moreover, before Defendants signed the alleged agreement, Plaintiffs counsel

emailed Defendants' counsel that his client had some questions about the

settlement agreement and that he "may have another suggestion or two on the

actual language." Dkt. No. [13-12] at 1. To which Defendant's counsel responded,

"[t]hat is fine." Dkt. No. [14-4] at 1. Thus, unlike in Patterson, in this case it was

clear from the communications between the parties that Plaintiffs counsel's

authority was limited, and he lacked power to assent to terms beyond the scope of

what Plaintiff authorized him to offer-that is, the terms in the May 28, 2019




                                           8
       Case 1:19-cv-01279-LMM Document 16 Filed 08/16/19 Page 9 of 9




email. Cf. 46 F. Supp. at 1373. Defendants' Motion to Enforce Settlement

Agreement [13] is therefore DENIED.4

      IV.    CONCLUSION


      In light of the foregoing, Defendants' Motion to Enforce Settlement

Agreement [13] is DENIED. The parties are ORDERED to file a status report

within seven (7) days of entry of this Order.

      IT IS SO ORDERED this � day of August, 201 9 .




                                       Leigh Martin May
                                       United States District Judge




4 Having denied Defendants' motion, the Court also denies their request for
attorneys' fees. See Dkt. No. [13] at 24-25.

                                          9
